DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application is acknowledged as a Continuation of SN 15/920756 (now US Patent No. 10,655,980), which is a Continuation of SN 14/932094 (now US Patent No. 9,671,244).  Claims 1-20 are pending.
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies (2) have been filed in parent Application No. 15/920756, filed on 11/24/15.
3.	The IDS filed 4/15/20 and 11/16/20.
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims refer back to “The method of claim 1”; however, claim 1 is an apparatus claim and thus claim 16 does not properly refer back to a preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. 	As per claims 5 and 6, “the arrive-at-destination display” lacks antecedence since there is no prior recitation of this limitation in claim 1 (see claim 4 for support).
B.	As per claims 15 and 16, “the arrive-at-destination display” lacks antecedence since there is no prior recitation of this limitation in claim 13 (see claim 14 for support).
6.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 are identical (assuming 112(b),(d) issues are corrected as noted above for claims 5, 6, 15 and 16) to claims 1-19 of US Patent No. 10,655,980.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.1	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 25 of U.S. Patent No. 10,655,980. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope claim 20 is fully encompassed by reference claim 25, which includes the elements of reference base claim 20.
	7.2	Claims 1, 2, 4, 11-13 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 16 of U.S. Patent No. 9,671,244. Although the claims at issue are not identical, they are not patentably distinct 
Taking claim 1 as exemplary, the application claim is shown on the left, the reference claim (‘244 patent claim 1) is shown on the right with similar text underlined.


An electronic device, the electronic device comprising: a processor; a communication module; a display comprising a halo-shaped display; a memory for storing therein executable instructions, the instructions upon being processed by the processor, causing the electronic device to: i. receive, via the communication module, navigational data, the navigational data being associated with a circular visual signal indication, the circular visual signal indication being indicative of at least one of (i) an upcoming directional instruction and (ii) a distance between a current location and an upcoming location associated with the upcoming directional instruction; and ii. cause to display, on the halo-shaped display, the circular visual signal indication.












An electronic device, the electronic device being adapted to be installed on a handlebar of a vehicle, the electronic device comprising: a processor; a communication module; a display comprising a halo-shaped display a memory for storing therein executable instructions, the instructions upon being processed by the processor, causing the electronic device to: i. receive, via the communication module, navigational data from a mobile device, the navigational data being associated with a circular visual signal indication, the circular visual signal indication being indicative of at least one of (i) an upcoming directional instruction and (ii) a distance between a current location and an upcoming location associated with the upcoming directional instruction; and ii. cause to display, on the halo-shaped display, the circular visual signal indication. 






8.	As noted above a terminal disclaimer will not overcome the statutory double patenting rejection of claims 1-19.  If applicant cancels claims 1-19, a terminal disclaimer will be required to overcome the non-statutory double patenting of claim 20 (see paragraph 7.1 relevant to US Patent No. 10,655,080).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661